        Case 1:19-cv-10377-LAK-SN Document 128 Filed 05/10/21 Page 1 of 2




Darshan I. Patel
Partner
dpatel@hpmb.com


                                                      May 10, 2021

VIA ECF

Honorable Judge Sarah Netburn
Thurgood Marshall United States Courthouse
Southern District of New York
40 Foley Square, Courtroom 219
New York, NY 10007
Re:     Tirado/Castelle v. City of New York, et al.
        Index No.:    19-cv-10377-LAK-SN
        Our File No.: 611-3290

Dear Judge Netburn:

        This joint letter is submitted to update the Court regarding outstanding discovery, as
directed in ECF # 122.

        Correction Officer DaCruz was deposed on May 7, 2021. CO DaCruz will provide us
with training materials from when she started as correction tomorrow and plaintiff has reserved
the right to further depose CO upon receipt of the relevant materials.

        The non-party correction officer is scheduled to be deposed on May 12, 2021;

        Before May 14, 2021, we will schedule a date for the Rule 30(b)(6) deposition(s) before
June 1, 2021;

        The parties conferred and we provided plaintiff’s attorney with the list of custodians. We
will start a rolling disclosure regarding the ESI search shortly.

        We have requested Notice of Claims relevant to DOC and Civil rights between 2012-
2016.




 2397711.1
        Case 1:19-cv-10377-LAK-SN Document 128 Filed 05/10/21 Page 2 of 2
Honorable Justice Sarah Netburn
Re: Tirado/Castelle v. City of New York, et al.
May 10, 2021
Page - 2 -



       We have contacted the DA’s office regarding their investigative file and have been
advised they are responding to the request.

         We thank the Court for its time and consideration.

                                                     Respectfully submitted,



                                                     Darshan I. Patel
DIP/amb

cc:      VIA ECF - All Parties




 2397711.1
